Title: From George Washington to Battaile Muse, 16 December 1785
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon 16th Decr 1785

Since I wrote you last I have received your letter of the 28th of Novr—Although you could not make out an exact settlement of the Accts, as they stand between the Tenants and me, I wish you had returned me a list of them, and the Lotts on which they live, with the Rent each man pays.
I see no advantage that is to be derived now, from my being on the Tenemants. As you have power, and your judgment must direct, your enquiries may be extended as far as mine could, was I on the Spot. Supposing this to be the case—What could I do, more than to see, in the first place, to whom Lot No. 1 (and so

on with all the rest) was originally granted; in whose possession it now is; and what transferances have taken place. What Rents the lot has credit for in the Acct I sent you (which is the best that could be made out!) and what receipts can be produced—in case of a difference between my Accts and the Tenants, in proof of his having paid more than he stands credited for. What, more than this, I say, could I do were I on the Land? And is not all this in your Power? The Leases which I gave you (for this purpose) testifies to the first. The tentent on the land solves the Second. and the information of themselves, compared, & corroborated by the testimony of the neighbourhood, if necessary, is the only means I know, of coming at the truth of the third matter—that is—the transferences. With respect to the Rents which are due on any lot, my Accts compared with the Tenants receipts, is the only mode by which this can be ascertained. I readily grant that, my business with respect to these people have been most shamefully neglected—but there is no help for that now—to recover it out of the State of disorder & confusion into which it has run—and to place it on as just a footing both for Landlord & tenant as the nature of the case will admit of, is all that remains to be done; and some of the letters which I have already written to you on this subject, and to which I now refer, gives you my ideas fully on the Subject. and wch in one word are these—to deal justly, honourably, and even generously by them; But where it shall appear that the Tenants have disregarded every Covenant in the leases, which were intended to secure a mutual benefit to myself; & their sole aim has been to make a Market of the Land for their own private emolument. Or where the tenant in possession has taken advantage of the times, & paid their rents in Paper money when it was of no value—In either of these cases, I would have no scruple to set the Leases aside, if they are clearly, & legally forfeited, provided, the Lots can be let to a better advantage than on the present terms, of the Leases. And all these things must be submitted to your own judgment, after the fullest information of the circumstances, is obtained.
If the Tenants have paid money to any other than Lund Washington or myself, I should have an Acct of it; & when it was done; that I may look for it in some quarter—but where there is no reciept, nor no credit in my acct, I shall pay no regard to

bear assertions. I may quit scores at once if these are to be considered as discharges. With respect to their being two tenants on a Lot, unless they have something to shew, which authorizes it, the Lease itself must be your guide & director, without application to me. It is evidence of the agreement between the Landlord & tenant, and must be resorted to every year, to see that the terms are fulfilled on the part of the latter; for it may be laid down as a certainty that there is no obligation on the former that will not be exacted.
Lund Washington’s going upon the Land could answer no purpose—he knows no more how matters stand than I do—and much less I believe than yourself, or the business would not be in the confusion it is at present.
It is essentially necessary that yr collection should be as large as possible, because, independant of other considerations, I have not made half bread corn enough this year to serve my People & stock; and shall have to purchase it at a high price, in addition to my other heavy & numerous expenditures. Notwithstanding this, it is not my wish to push matters to the last extreme in order to obtain all the rents which may be due, unless there is, in your opinion, good cause for it. in short, circumstances & your own discretion must direct you.
With respect to the vacant Lots I have in the Tracts committed to your Inspection & management I can give but one general direction for them all—And that is this—let the notice that they are to be let, be as long before hand and as extensive as you can conveniently give of the day you will let them—(to the highest bidder if you shall think it best)—and then let them for as much as you can obtain for a term not exceeding 14 years; ten years I should prefer—If the season is now too far advanced, (and it is highly probable that few Tenants have places to look for at this late Season of the year)—perhaps it might be better to rent them upon any terms for the coming year, and endeavor in time next year to render them as advantageous to me as the Land will procure.
I think it would be best to divide the lot of Chattins Run, occupied by John Thompson, and to put it on the footing wch you have suggested—It also appears that the other Lots on the same tract, had also better be divided—they will rent much higher for it, as there are so many more people of small force

wanting land than great—& when they are divided, rent them for as much as you can get. An Advertisement of these vacant Lots in the Alexa. Paper—At Dumfries—Falmouth—and Port Tobacco would, I am persuaded, (if the Season is not too far advanced) bring you tenants in abundance—for many have applied to me, and I told them, as I really thought, that I had not an Acre of Land in those part untenanted.
It may be well to attend a little closely to the line between some person, or persons of the name of Rector, and me on Chattins run—It is now, some years ago, since I was told, his Mill was on my Land; and that he was making some other encroachments, and was endeavoring to support a claim to it, merely because it was convenient for, and his interest to possess it.
Inclosed you have a memo. of the agreement between us respecting the Wheat. I made a bad bargain of it—not more than 5/6 has been given at Alexandria for this article—the market there now dull—and the price expected to fall. What Wheat of yours that has come to my Mill, the Miller says is good & I hope your orders will be fulfilled with respect to the good cleaning of that which is to come. It is all I can expect for the high price given. I am—sir yr Very Hble Servt.

Go: Washington


P.S. Williams not coming down, the Counterpart of his Lease is not signed by him. I have directed that it shall be delivered to you.
This letter is written in so great a hurry, that I wish it may be understood. If you can get at my meaning it is all I wish. the opportunity for sending it being sudden and unexpected.

